Citation Nr: 1741453	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  07-34 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of cold injury of the right hand. 

2.  Entitlement to a rating in excess of 30 percent for residuals of cold injury of the left hand. 

3.  Entitlement to a rating in excess of 10 percent for fungal infection of the groin.  

4.  Whether severance of a total disability rating based on individual unemployability (TDIU) effective from October 31, 2007, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to November 1970 and from October 1976 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007, August 2007 and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before a Decision Review Officer (DRO) in September 2007 and a copy of that transcript is of record.  

In September 2011 and February 2014 decisions, the Board remanded the appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are duplicative or irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  The 30 percent rating currently in effect is the maximum schedular rating for service-connected residuals of cold injury of the right hand with pain, numbness, cold sensitivity, locally impaired sensation and osteoarthritis.   

2.  The 30 percent rating currently in effect is the maximum schedular rating for service-connected residuals of cold injury of the left hand with pain, numbness, cold sensitivity, locally impaired sensation and osteoarthritis.   

3.  For the entire appeal period, the Veteran's fungal infection of the groin has been manifested by less than 5 percent of the entire body and exposed areas affected, no more than topical therapy required during the past 12 months, pain, foul smelling discharge, hyperpigmentation and burning.

4.  The evidence of record at the time of the August 2007 rating decision that discontinued the TDIU failed to demonstrate clear and convincing evidence that the Veteran was employable.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent rating for residuals of cold injury of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.110 Diagnostic Code 7122 (2016).

2.  The criteria for a rating in excess of 30 percent rating for residuals of cold injury of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.110 Diagnostic Code 7122 (2016).

3.  The criteria for a rating in excess of 10 percent rating for fungal infection of the groin have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118 Diagnostic Code 7813 (2016). 

4.  The criteria for restoration of a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.343 (c), 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Here, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a DRO in September 2007.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens, supra.  

The Board also finds that that the RO has substantially complied with September 2011 and February 2014 Board remand directives which included obtaining outstanding VA treatment records and affording the Veteran additional VA examinations.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).






Increased Ratings

General Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Cold Injury Residuals

The Veteran contends that his residuals of a cold injury are more severe than reflected in his current disability rating.  

The Veteran's residuals of cold injury of the right and left hand are rated under Diagnostic Code 7122.  Under Diagnostic Code 7122, a 10 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions or osteoarthritis).  A thirty percent rating is the highest schedular rating available.  38 C.F.R. § 4.104, Diagnostic Code 7122 (2016). 

Two notes accompany Diagnostic Code 7122.  Note (1): separately evaluate amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, under other diagnostic codes.  Separately evaluate other disabilities that have been diagnosed as residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under Diagnostic Code 7122.  Note (2): evaluate each affected part (e.g., hand, foot, ear, nose) separately and combine the ratings in accordance with §§ 4.25 and 4.26.  Id.  

Historically, the Veteran was granted service connection for residuals of a cold injury in a February 1984 rating decision.  

The Veteran filed a claim for increase in October 2006.  Through his mother, the Veteran reported his fingers become numb and stiff and his hands start to cramp up.  He reported that his circulation is very poor.  He reported that when he tries to pick up something he loses his strength in his arms.  The Veteran reported that his mother helps him around the house.  He reported that when it is cold he has to apply special hand lotion to his hands and has to wear thermal-gloves.  He reported that he cannot lift anything; he loses his grip and drops it, even a broom.  He reported that his condition is becoming unbearable and sometimes his hands start to ache.  

The Veteran was afforded a VA cold injury protocol examination in December 2006.  The Veteran complained of symptoms of pain and throbbing in both hands.  He had no history of ulcerations or amputations.  He had pain in the hands on a daily basis.  He reported that the pain was worse in the morning and his hands swell up periodically.  The Veteran reported that when it is cold outside he cannot go outside because of worsening cold sensitivity.  His hands feel cold all the time all year round.  It was noted that he had no Raynaud's phenomenon.  The Veteran reported that he has to wear gloves in the wintertime to keep his hands warm.  He reported that he avoids going out when the temperatures are below freezing to avoid these symptoms.  He complained of numbness and tingling in his hands.  He reported that he has a burning sensation in both hands.  The Veteran reported that his sleep was not affected by any of these symptoms.  Physical examination of the hands revealed no nail changes or skin changes, no tinea, no onychomycosis, no active synovitis, no edema.  The examiner noted a September 2003 x-ray that revealed mild degenerative changes and second digit soft tissue irregularity.  The examiner diagnosed cold injury, bilateral hands and that the Veteran had residuals as noted above.  The examiner noted that there was radiographic evidence of frostbite as above.  

The Veteran was afforded a VA peripheral nerves examination in December 2006.  The Veteran reported that he was currently unemployed and that he last worked in 1994 in security.  The Veteran reported that the symptoms were intermittent and aggravated by cold weather/bad weather.  He denied any symptoms on the lower extremities.  The examiner noted that cranial nerves II-XIII were intact and motor strength was 5/5 all over.  Deep tendon reflexes were 2+ symmetrical in the upper extremities biceps and brachioradialis.  Finger-to-nose cerebral coordination was intact.  Sensory was intact to pinprick and light touch sensation all over on both upper and lower extremities and both hands legs and feet.  Vibration sense and position sense were also intact.  The examiner diagnosed peripheral neuropathy of both upper extremities by history.  The examiner noted that the Veteran had no objective or clinical findings of neuropathy detected on this examination. 

An August 2007 VA EMG revealed no evidence of cervical radiculopathy, evidence of bilateral median nerve sensorimotor compromise across the wrists consistent with CTS, mild right ulnar nerve compression across the elbow and borderline normal value left ulnar nerve at the elbow and no evidence of peripheral polyneuropathy.  

The Veteran was afforded a VA examination in August 2007.  The Veteran stated that he has pain in both hands for the past 2 to 3 years.  He reported that he has difficulty gripping things and reports decreased muscle strength in both hands and upper extremities.  He reported that he has a burning sensation of the right first finger intermittently for the past 2 to 3 years.  He denied any fungal infection of the hands or toenails or skin.  He reported that he has alternating hand pain between the right and left hand every other day.  He reported that he wears gloves in the wintertime.  He reported that he avoids going out in the cold because his hands will start to burn and he stated this is debilitating.  The Veteran reported that he was not taking any pain medication currently.  On physical examination, the Veteran had normal strength.  There was no onychomycosis or tinea manuum.  He had 2+ radial and ulnar pulses.  He had a normal hair growth pattern.  His hands were warm to the touch.  There was no active synovitis or edema.  There were no ulcers or amputation.  The examiner diagnosed cold injury bilateral hands.  The examiner noted that the Veteran had residuals as above.  The examiner noted that there was no radiographic evidence of frostbite injury.  The examiner noted that there was no direct evidence of neurologic deficit.  

At an August 2007 DRO pre-determination hearing, the Veteran testified that he has pain in the hands.  The Veteran also indicated that the pain can alternate and that he experiences problems in holding things.  The Veteran indicated that the pain and problem with his hands was a bad problem.  The Veteran reported that he could hold a pen in his hand to write, that he can use a toothbrush, and that he can shave.  The Veteran also testified to the problems his hands caused during his normal occupation as a security guard.  

The Veteran was afforded a VA cold injury residuals examination in January 2012.  The examiner diagnosed cold injury residuals.  The Veteran reported that since the last VA examination he has continued to have the same symptoms in both hands - cramps and pain - perhaps slightly worse than before.  It was noted that the Veteran has not complained about this to his primary care physician and the Veteran does not take any medications for the same.  The Veteran reported that the pain and cramps are almost constant and he has some difficulty working around the house, such as difficulty screwing a light bulb and opening a jar.  The examiner noted that the Veteran has arthralgia or other pain and locally impaired sensation bilaterally.  The examiner noted that the Veteran's cold injury impacted his ability to work in that he cannot perform jobs requiring dexterity of hands and fingers.  The examiner noted that on physical examination there were no deformities, no tissue loss and nails were normal.  There was no erythema or discolorations.  There was no hyperhidrosis and range of motion of all joints of the hands, including the wrist were within normal limits.  There was no tenderness.  The examiner noted that x-rays of the hand showed generalized osteopenia, otherwise normal.  There were no degenerative joint changes.  

The Veteran was afforded a VA peripheral nerves condition examination in January 2012.  The examiner diagnosed sensory peripheral neuropathy on both hands.  The Veteran reported moderate throbbing pain and intermittent numbness of both hands with symptoms getting worsened during exposure in cold weather.  The Veteran had moderate intermittent pain of the upper extremities and mild paresthesias and/or dysesthesias of the upper extremities.  The Veteran had moderate numbness of the upper extremities.  Muscle strength was 4/5 or active movement against some resistance on grip and pinch.  The Veteran's muscle strength was otherwise 5/5 or normal strength.  The Veteran did not have muscle atrophy.  Deep tendon reflexes were 2+ or normal.  Sensory examination of the hands/fingers was decreased.  Sensory examination was otherwise normal.  The examiner noted hyperesthesia on the hands.  The Veteran did not have any trophic changes.  The examiner noted that the upper extremity nerves and radicular groups were normal.  The examiner concluded that the mild to moderate painful peripheral neuropathy, gradually progressive on both hands is as likely as not related or caused by frost bite and cold injury in service.  

The Veteran was afforded a VA general examination in May 2012.  The examiner noted that cold injury residuals with peripheral neuropathy in hands exam was unchanged since the last examination 4 months prior.  

A May 2014 VA treatment record shows that the Veteran complained of periodic cramping in his hands, which was intermittent in nature.  He reported that he did not have much strength in his hands.  The Veteran stated that the cramping in the hands was his main symptom.  The Veteran reported that he had occasional tingling in his fingertips.  He stated housework caused cramping in his hands.  Examination of the hands revealed that the Veteran was wearing a right wrist splint.  No atrophy was noted in the hands.  There was normal motor and sensory examination of the hands.  There was normal skin coloration.  There was no evidence of allodynia.  Tinel's was negative at the wrist.  Deep tendon reflexes were symmetrical.  The electrodiagnostic impression was a normal study.  There was no evidence of carpal tunnel syndrome or peripheral neuropathy.  

The Veteran was afforded a VA cold residuals examination in February 2015.  The Veteran reported numbness, color changes and 9/10 extremity pain.  The Veteran reported cold intolerance during the fall and winter and that he avoids cold exposure.  There was no hyperhidrosis, extremity paresthesias or disturbed sleep.  There was no associated arthritis, diabetes or hypertension.  There was no recurrent fungal infections or nail disturbances.  There was no Raynaud's phenomenon, causalgia or reflex sympathetic dystrophy pains.  There were no amputations, tissue loss, chronic ulcers or frostbite scars.  There were no skin color changes, thickening or thinning.  The examiner noted that the Veteran had arthralgia or other pain, numbness and cold sensitivity bilaterally.  X-rays revealed osteoarthritis.  The examiner noted the May 2014 VA treatment record.  

In a March 2015 addendum opinion, the examiner noted that the Veteran reported numbness and pains in both hands.  The examiner noted that the Veteran reported that the symptoms were worse during chilled and cold weather.  The examiner noted that there was no history of Raynaud's type changes in the hands.  The examiner noted that the May 2014 EMG did not reveal neuropathy or carpal tunnel syndrome.  The examiner also noted that x-rays of the hands noted osteoarthritis.  The examiner also noted that the residuals of the cold injury include 7/10 pain which increases during cold weather.  The examiner concluded that the degenerative joint disease of the hands was due to the cold exposure.  The examiner also concluded that neuropathy of the hands had not been diagnosed.  
The Board notes that the Veteran has been assigned a 30 percent disability rating under Diagnostic Code 7122 for the appeal period.  The assigned 30 percent rating is the maximum rating allowed under Diagnostic Code 7122.  

The Board has considered whether a separate or higher rating is warranted under a different diagnostic code.  The United States Court of Appeals for Veterans Claims (Court) has held that "when a condition is specifically listed in the [rating] Schedule, it may not be rated by analogy."  See Copeland v. McDonald, 27 Vet. App. 333 (2015); see also 38 C.F.R. § 4.20 (2016) (titled "Analogous ratings" and stating that "[w]hen an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury").  Applying the Court's holding to this case, because the Veteran has been diagnosed and service connected for cold injury residuals, it would be inappropriate to rate his bilateral hand disabilities by analogy to other diagnostic codes.  Thus, consideration of alternative diagnostic codes is not warranted in this case.  

Nonetheless, the Board points to Note 1 to Diagnostic Code 7122, which instructs the rater to separately evaluate amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, under other diagnostic codes.  Separately evaluate other disabilities that have been diagnosed as residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under Diagnostic Code 7122.

Here, the evidence of record does not illustrate that the Veteran has amputations of the fingers or toes or complications such as squamous cell carcinoma at the site of a cold injury scar.  The Board acknowledges that the Veteran's osteoarthritis has been noted as a residual of the Veteran's cold injury.  However, the osteoarthritis disability has been used to assign the current 30 percent rating.  Therefore, evaluating the osteoarthritis as a separate disability is not permitted.  

The Board also notes that an August 2007 EMG impression included a notation of carpal tunnel syndrome.  The Board also notes that a March 2014 VA treatment record shows that an EMG did not reveal carpal tunnel syndrome.  However, the Veteran does not contend, and the evidence does not suggest that the Veteran's carpal tunnel syndrome is related to his service-connected residuals of a cold injury to the bilateral hands.  

In regards to peripheral neuropathy, the Board acknowledges that the January 2012 peripheral nerves VA examiner diagnosed peripheral neuropathy of both hands due to the cold injuries.  However, the examiner did not reconcile his findings with the electrodiagnostic testing of record that illustrated the Veteran did not have peripheral neuropathy.  Additionally, the December 2006 VA examination, August 2007 VA examination, August 2007 EMG, May 2014 VA treatment record and February 2015 VA examination all concluded that there was no objective evidence of peripheral neuropathy.  The August 2007 EMG impression and March 2014 VA treatment record both contain specific notations that there was no evidence of peripheral neuropathy on electrodiagnostic testing.  As such, the Board places more probative value on the medical conclusion that the Veteran does not have a current diagnosis of peripheral neuropathy.  Therefore, a separate rating for peripheral neuropathy of the bilateral hands is not warranted under Note 1 to Diagnostic Code 7122.  

The Board notes that, in reaching the above-noted determinations, the lay statements of record have been considered.  However, the Board finds that the lay assertions made in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's disability.  See 38 C.F.R. § 3.159 (a)(1) (2016). 

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulgin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Thus, the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Fungal Infection

The Veteran contends that his fungal infection of the groin is more severe than reflected in his current disability rating.  

The Veteran's fungal infection of the groin is rated under Diagnostic Code 7813.  Under Diagnostic Code 7813, dermatophytosis (fungal infection) is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC 7801, 7803, 7804, or 7805), or dermatitis (7806), depending upon the predominant disability.  38 C.F.R. § 4.118 (2016).  

Historically, the Veteran was granted service connection for fungal infection of the groin in a January 2012 rating decision.  The Veteran filed a claim for increase in March 2012.  

The Veteran was afforded a VA skin disease examination in October 2011.  The Veteran reported that he has had recurrent infections in the groin since discharge from service that was intermittently treated.  It was noted that the Veteran presently had a rash and pain in the groin.  The Veteran also reported bad smelling discharge and ointments do not help.  It was noted that the Veteran was not currently on any treatment.  The Veteran's skin conditions did not cause scarring or disfigurement of the head, face or neck.  The Veteran did not have any benign or malignant skin neoplasms.  The Veteran did not have any systemic manifestations due to any skin diseases.  The examiner noted that the Veteran was treated with the topical medication clotrimazole for less than 6 weeks.  The Veteran had not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The Veteran had not had any debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis erythema multiforme or toxic epidermal necrolysis.  The Veteran had not had any non-debilitating episodes of urticaria primary cutaneous vasculitis erythema multiforme or toxic epidermal necrolysis in the past 12 months.  On physical examination, the infection of the skin covered less than 5 percent of the total body area and none of the exposed body area.  The examiner noted that the Veteran had a few pustules in the groin, tenderness and dark pigmented rash in the groin.  The examiner concluded that the Veteran had a fungal infection in the groin with recurrent secondary bacterial infections.  

The Veteran was afforded a VA skin disease examination in February 2013.  The examiner noted that there were no changes since the last VA examination.  The examiner did note that the Veteran was treated with the topical medication clotrimazole for 6 weeks or more but not constant.  The examiner also noted that the Veteran had hyperpigmented patches in both groins and his medial upper thighs were moist.  The examiner noted that there was no evidence of bacterial skin infection at this time.  

In a February 2013 statement, the Veteran reported that his groin area smells and burns.  The Veteran reported that the cream prescribed by the VA does not help.  

The Veteran was afforded a VA skin disease examination in February 2015.  The examiner diagnosed chronic contact dermatitis and fungal infection of the groin.  The examiner noted that both were diagnosed in-service. The examiner noted that the Veteran had fungal infection of the groin related to the service with chronic irritation and itching in the groin.  The examiner also noted that the Veteran had severe contact dermatitis with skin changes over the distal half of both lower extremities.  The examiner noted that there were no changes since the last VA examination.  The examiner noted that Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  On physical examination, the infection of the skin covered less than 5 percent of the total body area and less than 5 percent of the exposed body area.  

Based on the above, the Board finds that the Veteran's symptoms and chief complaints to be more analogous to Diagnostic Code 7806 for dermatitis/eczema than the other disabilities available under Diagnostic Code 7813.  

Under Diagnostic Code 7806, a noncompensable rating is warranted for dermatitis covering less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted for dermatitis covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned for dermatitis covering 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the past 12 month period.  A 60 percent rating is assigned for dermatitis covering more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

In this regards, the Board finds that for the entire appeal period, the Veteran's fungal infection of the groin has been manifested by less than 5 percent of the entire body and exposed areas affected and no more than topical therapy required during the past 12 months.  The Board notes that these symptoms only meet the criteria for a noncompensable rating.  However, the Veteran's symptoms also include pain, foul smelling discharge, hyperpigmentation and burning.  The Board thus finds that the Veteran's symptomatology more closely approximates the currently assigned 10 percent rating for a fungal infection of the groin.  

In so finding, the Board also concludes that the Veteran's symptomatology does not more closely approximate the next higher rating as the evidence of record is against a finding that the Veteran's condition covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly during the past 12 month period.  Therefore a rating in excess of 10 percent for fungal infection of the groin is not warranted.  

The Board acknowledges that the February 2015 VA examiner diagnosed chronic contact dermatitis.  However, the evidence of record does not suggest that this disability is related to the Veteran's service-connected fungal infection of the groin.  As such, further consideration of this disability is not necessary.  

The Board has also considered whether the Veteran is entitled to a higher or separate rating under another diagnostic or to staged ratings.  Again, however, the Board finds that the Veteran's symptoms and chief complaints to be more analogous to dermatitis/eczema than the other disabilities under diagnostic code 7813.  Additionally, the Board finds that the Veteran's symptoms have been consistent throughout the entire appeal period.  Therefore a rating under a different diagnostic code and/or staged ratings are not warranted.  

Again, in reaching the above-noted determinations, the lay statements of record have been considered.  However, the Board finds that the lay assertions made in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's disability.  

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra.  

Thus, the claim for a rating higher must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a higher rating, that doctrine is not for application.  See Gilbert, supra.   

TDIU Severance 

The Veteran contends that the termination of his TDIU was improper.  

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  

Standards for termination of a TDIU rating are found at § 3.343(c).  These provisions provide that in reducing a rating of 100 percent service-connected disability based on individual unemployability, the provisions of 38 C.F.R. § 3.105 (e) are for application but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.  The "clear and convincing" standard requires that capacity for work be proven to a "reasonable certainty" but not necessarily be "undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The clear and convincing standard of proof is an intermediate standard between preponderance of the evidence and beyond a reasonable doubt.  Fagan v. West, 13 Vet. App. 48, 55 (1999); Olson v. Brown, 5 Vet. App. 430, 434 (1993).

When reduction in the evaluation of employability status is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105 (e) (2016).  

In assessing the propriety of the RO's decision to discontinue the total disability based on individual unemployability the Board must focus on the evidence of record available to the RO at the time the rating determination at issue was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether actual improvement (or, as here, employability) was shown.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

By way of history, in an October 2004 rating decision, the RO granted entitlement to a TDIU, effective May 29, 2003.  At the time of the October 2004 rating decision the Veteran was service connected for residuals of frostbite of the right hand, rated as 30 percent disabling and residuals of frostbite of the left hand, rated as 30 percent disabling.  

In a May 2007 rating decision, the RO proposed to discontinue entitlement to TDIU.  The Veteran was notified of this by way of a June 2007 letter.  The Veteran was informed of the proposed severance of his TDIU and to submit evidence showing that such change should not be made.  Thereafter, an August 2007 rating decision severed the TDIU, effective October 31, 2007.  The record thus reflects that the RO complied with the due process requirements of 38 C.F.R. § 3.105 (e) in its discontinuation of the TDIU award.  Therefore, the Veteran's claim turns on whether the evidentiary requirements for terminating the TDIU have been met.  

The evidence of record at the time of the August 2007 rating decision included a February 2004 TDIU application, an August 2004 VA examination, the December 2006 VA examinations, VA treatment records, the August 2007 VA examinations and the August 2007 predetermination hearing.   

On his February 2004 TDIU application, the Veteran reported that he was unable to secure or follow any substantially gainful occupation due to his left ankle and frostbite on both hands.  The Veteran reported that he had two years of college education.  

At the August 2004 VA examination the Veteran reported that he had developed arthritis.  He reported that he had stiff hands.  The Veteran reported that he could not make a firm grip.  On physical examination of the hands, both hands were warm to touch.  There was no skin discoloration and no hair loss.  There was no skin ulceration and no scarring.  Radial pulse was palpable bilaterally.  Volume was good and there was no edema.  The nails looked normal and there was no fungal infection only a ridge is present in the right middle finger nail.  The right fifth finger had a slight minimal flexion deformity.  There were no major arthritic changes noted.  Grip was slightly decreased.  Range of motion of each finger was fairly normal.  Opposition movement was good bilaterally.  X-rays of both hands showed mild degenerative changes and second digit soft tissue irregularity.  There was no acro-osteolysis.  There was no evidence of acute fractures or dislocation.  There was no evidence of acro-osteolysis.  There was mild bilateral interphalangeal joint space narrowing most pronounced in the fifth digit.  The examiner concluded that the cold injury to both hands did not affect the Veteran's employability and he was employable.  

For judicial brevity, the Board will not again recite the above noted VA examinations findings.  The Board does note that the December 2006 VA peripheral nerves examination shows that the Veteran reported that he was currently unemployed and that he last worked in 1994 in security.  The examiner did not address the Veteran's employability.  

The December 2006 VA cold injury protocol examination shows that the Veteran reported that he stopped working in the late 1980s when he became disabled from ankle pain.  The examiner did not address the Veteran's employability.  

The August 2007 VA cold injury examiner concluded that the Veteran was employable for physical and sedentary types of labor with regard to his service-connected cold injury.  

At August 2007 DRO pre-deterrmination hearing, the Veteran testified that he had pain in the hands.  The Veteran also indicated that the pain can alternate and that he experiences problems in holding things.  The Veteran indicated that the pain and problem with his hands was a bad problem.  The Veteran reported that he could hold a pen in his hand to write, that he can use a toothbrush, and that he can shave.  The Veteran also testified to the problems his hands caused during his normal occupation as a security guard.  

Post-reduction evidence shows that a May 2012 VA general examiner noted that this condition affected the Veteran's employability as the dexterity of fingers and the strength in his hands are reduced.  The examiner noted that it was unlikely that he will be able to secure gainful employment.  The examiner also noted that obesity and hepatitis C reduce his stamina and degenerative joint disease of the left ankle and left knee interferes with walking and prolonged standing.  

The February 2015 VA examiner concluded that the Veteran's cold injury residuals did not impact his ability to work.  

The Board acknowledges that both the August 2004 and August 2007 VA examiner's concluded that the Veteran was employable.  However, despite this conclusion the RO still granted a TDIU based on the August 2004 VA examination.  Additionally, the physical findings of the August 2004 and August 2007 VA examinations show that, at best, the Veteran's symptoms remained static.  Post-reduction evidence shows that the Veteran's symptoms remained essentially the same.  Post-reduction evidence also shows that there is evidence both for and against a TDIU.  Therefore, the post-reduction evidence is at least in relative equipoise.  Thus, the totality of the evidence of record does not clearly and convincingly establish that the Veteran was actually employable so as to warrant terminating the TDIU.  Given the above, the Board concludes that restoration of the Veteran's TDIU is warranted.

      (CONTINUED ON NEXT PAGE)













ORDER

Entitlement to a rating in excess of 30 percent for residuals of cold injury of the right hand is denied.  

Entitlement to a rating in excess of 30 percent for residuals of cold injury of the left hand is denied.  

Entitlement to a rating in excess of 10 percent for fungal infection of the groin is denied.  

Entitlement to a TDIU is restored, effective the date of the discontinuation; the appeal is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


